Case 1:21-cr-00003-DEW-MLH Document 39 Filed 08/25/21 Page 1 of 3 PageID #: 111




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION


 UNITED STATES OF AMERICA                                      CRIMINAL ACTION NO. 21-03-01

 VERSUS                                                        JUDGE DONALD E. WALTER

 DAVID RODGERS                                                 MAGISTRATE JUDGE HORNSBY

                                    MEMORANDUM ORDER

        Before the Court is a “Motion To Transfer Proceedings” filed by the defendant, David

 Rodgers (“Rodgers”). See Record Document 34. The Government opposes Rodgers’ motion. See

 Record Document 38. Based on the following, the motion to transfer is DENIED.

        On January 13, 2021, Rodgers was charged in a three-count indictment with identity theft,

 false document, and aggravated identity theft. The crimes are alleged to have been committed in

 both the Western District of Louisiana and the Northern District of Georgia. See Record Document

 1. However, Rodgers asserts that the acts that “led up to the Indictment occurred in the Alexandria

 courthouse.” Record Document 34-1 at 5. Rodgers currently lives in the Northern District of

 Georgia and requests that the instant proceeding and trial be transferred to the Northern District of

 Georgia pursuant to Federal Rules of Criminal Procedure 21(a) and (b) and 18. 1 In the alternative,

 Rodgers requests that the matter be transferred to another district outside of the Western District

 of Louisiana.




 1
  Federal Rule of Criminal Procedure 18 provides: “Unless a statute or these rules permit otherwise,
 the government must prosecute an offense in a district where the offense was committed. The
 court must set the place of trial within the district with due regard for the convenience of the
 defendant, any victim, and the witnesses, and the prompt administration of justice.” This rule
 governs intradistrict transfers--a matter not currently before the Court. See United States v.
 Lipscomb, 299 F.3d 303, 340 (5th Cir. 2002). Accordingly, the Court will proceed to analyze
 Rodgers’ requests under Federal Rule of Criminal Procedure 21(a) and (b).
Case 1:21-cr-00003-DEW-MLH Document 39 Filed 08/25/21 Page 2 of 3 PageID #: 112




         Rodgers admits that the activities he is charged with “occurred in the Alexandria

 courthouse and involved conversations with one or more court personnel and individuals working

 with the U.S. Marshal Service in the courthouse” and that the “main witnesses against [him] will

 be the agency that protects and manages the day to day operations of the courthouse.” Record

 Document 34 at 4. Rodgers argues, however, that “[a]lthough judges have to make difficult

 decisions in every case, the connection with the marshal service and the courthouse does raise

 concerns….” Record Document 34-1 at 2.

         The Court first notes that Rodgers is not entitled to a hearing on this matter, as he has not

 alleged sufficient facts which, if proven, would justify a transfer of venue. See United States v.

 Wilcox, 631 F.3d 740, 747 (5th Cir. 2011). His conclusory insinuations will not suffice.

         Federal Rule of Criminal Procedure 21(a) states: “Upon the defendant’s motion, the court

 must transfer the proceeding against that defendant to another district if the court is satisfied that

 so great a prejudice against the defendant exists in the transferring district that the

 defendant cannot obtain a fair and impartial trial there.” (emphasis added). In this matter,

 Rodgers has not satisfied the Court that so great a prejudice against him exists that he cannot obtain

 a fair and impartial trial in this district.

         Federal Rule of Criminal Procedure 21(b) provides: “Upon the defendant’s motion, the

 court may transfer the proceeding, or one or more counts, against that defendant to another district

 for the convenience of the parties, any victim, and the witnesses, and in the interest of justice.” A

 district court should consider the following factors when ruling upon a motion made pursuant to

 Federal Rule of Criminal Procedure 21(b): “(1) the location or residence of the defendant; (2) the

 location of possible witnesses; (3) the location of events likely to be in issue; (4) the location of

 documents and records likely to be involved; (5) the parties’ expenses; (6) the location of counsel;



                                                   2
Case 1:21-cr-00003-DEW-MLH Document 39 Filed 08/25/21 Page 3 of 3 PageID #: 113




 (7) the relative accessibility of place of trial; (8) the docket condition of each district or division

 involved; and (9) any other special elements which might affect the transfer.” United States v.

 Ubak-Offiong, 364 F. App’x 859, 862-63 (5th Cir. 2010) (citing Platt v. Minn. Mining & Mfg.

 Co., 376 U.S. 240, 245, 84 S. Ct. 769 (1964)).

        Rodgers currently resides in the Northern District of Georgia. However, the case arose

 while Rodgers resided, worked and was being supervised in the Western District of Louisiana.

 Furthermore, the second, third and fourth Platt factors also weigh in favor of jurisdiction being

 retained in the Western District of Louisiana. In addition, the sixth and eighth Platt factors also

 weigh in favor of the Western District of Louisiana, as a transfer would likely result, by Rodgers’

 own admission, in new local counsel being appointed to represent Rodgers, causing delay and

 unnecessary burden.

        For the foregoing reasons, Rodgers has simply not met his burden. Accordingly, IT IS

 ORDERED that Rodgers’ request that this proceeding be transferred to the Northern District of

 Georgia is DENIED. Furthermore, Rodgers’ request that the proceeding be transferred out of the

 Western District of Louisiana is DENIED.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 25th day of August, 2021.




                                                   3
